MAY, J.
A father appeals a supplemental order entered after the child was adjudicated dependent as to the mother, based upon her consent after mediation. He argues the trial court’s order fails to comply with Florida Rule of Juvenile Procedure 8.332 because it does not state with specificity the facts upon which the finding of dependency is based nor the requisite legal conclusions. The Department of Children and Families has confessed error.1 We reverse.
Rule 8.332(a) provides:
In all cases in which dependency is established, the court shall enter a written order stating the legal basis for a finding of dependency, specifying the facts upon which the finding of dependency is based, and stating whether the court made the finding by a preponderance of the evidence or by clear and convincing evidence. The court shall include the dates of the adjudicatory hearing, if any, in the order.
Fla. R. Juv. P. 8.332(a) (emphasis added). The order in this case fails to comply with the rule. The order is reversed, and the case is remanded for the trial court to comply with Rule 8.332(a). We find no merit in the issue on cross-appeal.

Reversed.

STEVENSON and CIKLIN, JJ., concur.

. The Guardian ad Litem suggests the lack of written findings does not warrant a reversal because the trial court stated its reasons on the record. We disagree.